         Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 1 of 16
                                                  USDCSDNY
                                                  DOCUMENT        ,(t'.
                                                  ELBCTRONICALLYFILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                     DOC #:----+---H"f11--
                                                  DATE FILED:         -;   l
f-u"NrTEos~i"TEs-oF- ~ERi°CA- -----:
I                                     I
I                                     I
I              -against-              1       16-cr-521-2 (JSR)
I                                     I
I                                     I
: ANDY GYAMFI,                        :       OPINION AND ORDER
 I                               I
I                               I
             Defendant.
lI ___________________________ J      l
JED S. RAKOFF, U.S.D.J.

        The felony murder rule - which imposes strict liability for

even accidental killings that result from commission of a felony

- has long since been rejected by its country of origin,

England. As early as 1830, the famous legal scholar and

historian Thomas Babington Macaulay wrote that "to pronounce [a

defendant] guilty of one offense because a misfortune befell him

while he was committing another offense .            . is surely to

confound all the boundaries of crime.,, 9 THOMAS BABINGTON MACAULAY I

Indian Penal Code, in THE COMPLETE WRITINGS OF THOMAS BABINGTON MACAULAY

551, 670     (1901). Yet felony murder remains part of the law of

the United States, and in the instant case the Government seeks

to extend it to someone who was merely an aider-and-abettor of

the underlying felony.

        Specifically, defendant Andy Gyamfi is charged, inter alia,

with felony murder - with all the heavy punishment that

    accompanies a murder charge - on the ground that he aided and

    abetted an armed robbery, committed by someone else in Gyamfi's


                                          1
      Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 2 of 16



absence but that resulted in a murder. The parties sharply

disagree as to what state of mind must be proved when the felony

murder rule is extended to such an aider-and-abettor. The

Government, operating on strict liability principles, takes the

position that it need only prove Gyamfi's knowing and

intentional aiding and abetting of the armed robbery. By

contrast, the defense contends that such strict liability is

unjustified when it clashes with established principles of

aider-and-abettor liability, and that in these circumstances the

Government must additionally prove that Gyamfi subjectively

recognized a genuine risk that someone would be killed during

the robbery. Somewhat surprisingly, the Court's research has not

revealed a clear answer to this dispute. Based on background

principles of criminal liability, however, and given the Supreme

Court's recent guidance on what must be shown to impose criminal

liability on an aider-and-abettor, the Court is persuaded that·

the defense has the better formulation.

     Familiarity with the underlying facts and procedural

history of this case is here assumed. As relevant here, Andy

Gyamfi is charged with aiding and abetting the attempted robbery

of Carlos Vargas, a marijuana dealer who operated from an

apartment located at 2466 Marion Avenue in the Bronx ("the

Apartment"). The Government alleges that Gyamfi, knowing that

drugs and the proceeds of drug sales were stored in the

                                    2
      Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 3 of 16



Apartment, engaged with Dwaine Collymore, Warren Lopez, and

Victor Perez to rob the Apartment.

     Specifically, the Government alleges that late on the

evening of April 28, 2016, Gyamfi met with Collymore and Lopez

outside 2466 Marion Avenue. Gyamfi then went into the building

to wait inside a different unit a floor away from the Apartment.

From there, Gyamf i corresponded by phone with Perez (who was

already located inside the Apartment, with Vargas and two

others) and with Collymore. Eventually, Perez left the

Apartment. Soon afterwards Collymore, who was armed with a gun,

entered the building with Lopez. Collymore and Lopez forced

their way into the Apartment and a melee ensued. Vargas

struggled with Collymore, while another inhabitant of the

Apartment, Winston Desgouttes, struggled with Lopez and forced

him from the Apartment. Collymore fought off Vargas, who fell to

the ground. Collymore then stood over Vargas and, using a Taurus

gun called "the Judge," fired a single shot into his head,

killing him.

     Gyamfi is charged, inter alia, with violating 18 U.S.C.            §


924(j) (1), which provides for punishment if the defendant

"causes the death of a person through the use of a firearm" "in

the course of a violation of subsection (c) ." In such a case,

"the killing is a murder" as defined in 18 U.S.C.        §   llll(a),

which provides that murder is "the unlawful killing of a human

                                     3
      Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 4 of 16



being with malice aforethought."         Section 924(c), as applied to

this case, pertains to a person who "uses or carries a firearm"

"during and in relation to any crime of violence."l

     Prior to trial    (which is now ongoing) , the Government

brought a motion in limine requesting that the Court "clarify"

that "the felony murder rule applies to [§ 924(j)] ." Gov't

Motion in Limine 6, ECF No. 93. Specifically, the Government

requested a ruling that it "only be required to prove that the

defendant intentionally aided and abetted the attempted robbery,

and that Vargas was killed during that attempted robbery." Id.

at 7. Although the defendant did not immediately respond,

eventually, after this case was transferred from Chief Judge

McMahon to the undersigned, the Court requested letter briefing

from both sides, which was received, see ECF Nos. 129, 130. The

Court also received oral argument from the parties on February

14, 2019.

     At the outset, the Court notes that the parties are now in

agreement that, because§ 924(j) incorporates a violation of§

924(c), the Government must at a minimum prove Gyamfi had

"foreknowledge that his confederate w[ould] commit the [robbery]



1Although Gyamfi, in order to preserve the argument for appeal, formally
contends that Hobbs Act robbery is not a crime of violence, he concedes
this argument is foreclosed in this Court by Second Circuit precedent.
See Letter, ECF No. 131; 18 U.S.C. § 924 (c) (3) (A); United States v. Hill,
890 F.3d 51, 60 (2d Cir. 2018).


                                     4
        Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 5 of 16




offense with a firearm." Rosemond v. United States, 572 U.S.              65,

78   (2014) . 2 In other words, the Government concedes that it must

establish that Gyamfi intended to specifically assist, not just

any robbery, but a robbery using a gun. But, in the Government's

view, it need do no more; once it establishes that Gyamfi is

liable for aiding the underlying armed robbery, he is liable for

any consequences of that robbery.

      The defense resists this rule, relying largely on its

interpretation of Rosemond. In that decision, the Supreme Court

noted that the intent of an aider and abettor "must go to the

specific and entire crime charged," while "[a]n intent to

advance some different or lesser offense is not, or at least not

usually, sufficient." Id. at 76. As the defense correctly notes,

§ 924(c) is a different or lesser offense when compared to§

924(j); a violation of§ 924(j) requires a violation of§ 924(c)

plus death. Accordingly, the defense argues, the defendant's

"guilty mind" must be directed, at least to some degree, to that

crucial additional element. Only then has the Government shown

that the defendant "actively participate[d] in a criminal

venture with full knowledge of the circumstances constituting

the charged offense." Id. at 77.




2Unless otherwise indicated, case quotations omit all internal quotation
marks, alterations, footnotes, and citations.

                                      5
      Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 6 of 16




     The Government, in response, notes that§ llll(a)          (and

therefore§ 924(j)) requires neither intent nor knowledge, but

only "malice." And malice - a common law term of art - can be

supplied in a variety of ways, including "by showing that the

killing was committed in the commission of a robbery," because

"the malice of the robbery satisfies murder's malice

requirement." United States v. Thomas, 34 F.3d 44, 48 (2d Cir.

1994); see also Dean v. United States, 556 U.S. 568, 575 (2009)

("If a defendant commits an unintended homicide while committing

another felony, the defendant can be convicted of murder.").

Because a principal can be convicted of felony murder based on

an accidental killing during a robbery, the Government reasons

that any aiders-and-abettors to the robbery can be so punished

as well. Similarly, the Government notes that a defendant can be

convicted of discharging a firearm during a crime of violence,

18 U.S.C. § 924 (c) (1) (A) (iii), even if the discharge was

accidental. Dean, 556 U.S. at 577. Since the underlying§ 924(c)

conviction may be based on accidental conduct, the Government

reasons that the§ 924(j) conviction may be as well.

     The problem with this argument is that it relies on a rule

- that the accomplice's mens rea must be whatever is required of

the principal, but no more - that does not appear to reflect

either the pertinent statutory language or the Supreme Court's

pronouncements on the subject. The relevant statute, 18 U.S.C. §

                                    6
      Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 7 of 16



2(a), simply provides that any person who "aids, abets,

counsels, commands, induces or procures" the commission of an

offense against the United States "is punishable as a

principal." That language does not specify what mens rea is

necessary. And Rosemond did not tether accomplice liability to

the principal's state of mind, as the Government argues should

be the rule here. Rather, the Supreme Court stated in broad

terms that the accomplice must independently "intend[] to

facilitate" "the specific and entire crime charged." Rosemond,

572 U.S. at 76. Straightforward application of that language to

this case precludes the Government's formulation.

     Moreover, while it might seem odd at first blush to require

a stricter showing of scienter for an accomplice than is

required of the principal, there are sound reasons to do just

that. A principal may be convicted of felony murder based on an

accidental killing, but he must still "cause[] the death of a

person." 18 U.S.C.   §   924(j). Principles of proximate causation

therefore operate to limit the scope of criminal liability to

those whose acts directly cause death. But an accomplice to the

underlying robbery may be quite remote from the ultimate

killing. The Government's test would impose murder liability

even on defendants who neither caused death, nor subjectively

apprehended even the risk of death. See Gov't Request to Charge

46, ECF No. 114 ("The government need not prove that the

                                    7
         Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 8 of 16




defendant himself murdered Carlos Vargas or otherwise caused his

death.")     (emphasis added). That is a result the Court declines

to endorse.

     Nor does Dean support the Government's position in this

case. There, the Supreme Court found relevant that the

subsection at issue was written in the passive voice ("if the

firearm is brandished"). 556 U.S. at 572. "The passive voice

focuses on an event that occurs without respect to a specific

actor, and therefore without respect to any actor's intent or

culpability." Id. Section 924(j), in contrast, punishes "[a]

person who          . causes the death of a person." Insofar as the

use of the passive voice suggests that scienter is not

necessary, use of the active voice suggests that it is. Cf. 18

U.S.C.   §   924(c) (5) (B)   (punishing the use of armor-piercing

ammunition during a drug crime or crime of violence "if death

results from the use of such ammunition").

     Background principles of criminal liability also weigh

against the Government's proposed rule. "The existence of a mens

rea is the rule of, rather than the exception to, the principles

of Anglo-American criminal jurisprudence." Dennis v. United

States, 341 U.S. 494, 500 (1951). Accordingly, the Supreme Court

has not hesitated to "read a state-of-mind component into an

offense even when the statutory definition did not in terms so

provide." United States v. U.S. Gypsum Co. 438 U.S. 422, 437

                                       8
         Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 9 of 16




(1978). That presumption is at its zenith        wh~n   the offense at

issue is murder, carrying a maximum sentence of death. 18 U.S.C.

§   924(j) (l); see Staples v. United States, 511 U.S. 600, 616

(1994)   (~Historically,   the penalty imposed under a statute has

been a significant consideration in determining whether the

statute should be construed as dispensing with mens rea.").

Thus, holding the defendant liable for aiding and abetting the

greater offense of murder, even if he intended only to aid and

abet the lesser offense of robbery, would be in significant

tension not only with the Supreme Court's pronouncements in

Rosemond but with decades, even centuries, of American criminal

jurisprudence.

       Of course, the presumption against strict liability is just

that, a presumption, and Congress is free to override it with

plain language. If binding precedent had construed the statutory

language to impose totally strict liability upon a robbery

accomplice for a death that occurs during the robbery, this

Court would faithfully apply that precedent. It does not appear,

however, that either the Second Circuit or the Supreme Court

have ever held in a precedential opinion that an accomplice to

the underlying felony may be convicted of felony murder without

any knowledge that there was a risk someone could be killed.

       The Second Circuit, admittedly, has cited Thomas, 34 F.3d

at 48-49, for the proposition that ~the malice of the

                                      9
     Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 10 of 16




[underlying] robbery satisfies murder's malice requirement" even

as to an aider and abettor. United States v. Rivera,        679 Fed.

App'x 51, 55 (2d Cir. 2017)    (summary order). But Rivera is not a

precedential decision, and even if it were, the Court would

conclude that it does not control here. First, Rivera concerned

an unpreserved challenge to the factual basis of a guilty plea.

Id. at 54. That is a much more limited question than the one

presented here, i.e. what the Government must prove to convict

in a jury trial. Second, Rivera argued that a§ 924(j) guilty

plea could not be sustained unless the defendant admitted "that

the victim's death was planned in advance of an underlying

robbery." Id. at 55. That argument, which would entirely

collapse the distinction between felony murder and intentional

murder,   is much broader than the one raised here. Given the

entirely inapposite procedural posture and the nature of the

arguments addressed, the Court is not persuaded that Rivera is

instructive. 3

     Nor is the Court persuaded by any of the District Court

decisions in this Circuit holding that liability for murder

automatically attaches to a willing participant in the

underlying robbery if a death results. See, e.g., Johnson v.


3 Similarly, United States v. Davis, 491 Fed. App'x 219, 223-24 (2d Cir.
2012), is even less relevant, as there the Second Circuit actually
assumed that proof of intent would be necessary for conviction of an
aider-and-abettor and simply held that the evidence was sufficient to
support that finding.
                                   10
        Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 11 of 16




United States, No. 15-cv-3956, 2018 WL 4625799, at *5 (S.D.N.Y.

Sept. 26, 2018); United States v. Ashburn, 76 F. Supp. 3d 401,

428   (E.D.N.Y. 2014). Those decisions rely, as the Government

does, on the rule that a principal can be held liable for felony

murder based on an unintentional killing. As already explained,

the Court does not find that reasoning compelling in the case of

an aider-and-abettor.

      The Government argues that the presumption of mens rea

applies only when the law seeks to criminalize otherwise

innocent conduct. Cf. Staples, 511 U.S. at 605          (noting that

scienter element "require[s] that the defendant know the facts

that make his conduct illegal")       (emphasis added). On this view,

because Gyamfi was allegedly engaged in assisting clearly

criminal conduct     (a robbery), he is liable for the death that

resulted from the robbery even in the absence of any scienter as

to that element. The Court agrees that the presumption in favor

of scienter is weaker when the underlying conduct is

independently illegal, but cannot agree that it disappears

entirely, at least in the context of aiding-and-abetting

liability. Indeed, Rosemond squarely rejected the proposition

that intent to aid only some "lesser offense" would be enough

for conviction of aiding and abetting the greater offense, at

least in the usual case. 572 U.S. at 76. The question in

Rosemond, after all, was whether a defendant's knowledge of a

                                      11
    Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 12 of 16




drug crime was enough to make him liable for the use of a gun

during that crime. The Court said no. That implies, at least,

that Gyamfi's knowledge of the robbery is not enough to make him

liable for the murder here.

     The Government further argues, however, that Rosemond

itself did not require the accomplice to have complete

knowledge. In Rosemond, the charge was that a firearm was

discharged, not just used, during a drug crime. 572 U.S. at 68.

The Supreme Court held only, however, that Rosemond, to be

convicted as an accomplice, needed to know that his confederate

would be carrying a gun. Id. at 77; id. at 78 & n.9; id. at 81.

From this, the Government reasons that an accomplice must know

that a gun will be used, but not that there is a genuine risk

that it will be fired, and argues that this remains the case

whether or not the discharge results in a death.

     The Court is not persuaded. For one thing, the Court is

skeptical that the Government's fine parsing of Rosemond's

language is the best way to read that decision. True, the charge

there involved a discharge, while the Court's rule referred only

to carrying. But the Court was not asked to decide if an

accomplice must know that a gun will be discharged; it was asked

to decide whether the accomplice must know beforehand of the

gun's presence at all. And the Court spoke in terms that are

applicable to§ 924(c) generally. See id. at 67         (noting that§

                                   12
    Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 13 of 16



924(c) prohibits "using or carrying a firearm," with no mention

of brandishing or discharging, and observing that the question

before the Court was "what the Government must show when it

accuses a defendant of aiding or abetting that offense") .

Although it is possible that the Court's pronouncement of a rule

generally applicable to all§ 924(c) offenses was intended to

reflect a   (silent and implicit) determination that the same mens

rea applies to all grades of that offense, it is just as

plausible, if not more so, that the Court's generalized approach

indicates that the Court's attention was not focused on this

specific question.

     Moreover, even if the Supreme Court did mean to hold

definitively that an accomplice need not know that a firearm

will be brandished or discharged in order to convict him of

aiding and abetting violations of those subsections of 924(c),

that would not resolve this case. At most, that would mean that

an accomplice must know some fundamental things about the crime

- that a gun will be used, for example - but not less important

details, such as how the gun will be used. The question then

becomes whether the risk of murder is a crucial kind of fact or

some minor kind. Common sense alone suggests it is the former.

     Further still, what common sense suggests, the statutory

structure further confirms. Specifically, the various offenses

for carrying, brandishing, or discharging a firearm during a

                                   13
     Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 14 of 16



crime of violence are all grouped sequentially in a single list,

with increasing associated mandatory minimum sentences. See 18

U.S.C. § 924(c) (1) (A) (i)-(iii). Although they are technically

separate offenses, this suggests that Congress understood them

to be variations on the same core illegal conduct. In contrast,

the murder provision at issue here is listed in an entirely

different statutory subsection. See 18 U.S.C. § 924(j). This

differs from how Congress treated a similar offense in the very

same section. Compare 18 U.S.C. § 924(c) (5) (A)     (punishing the

use of armor piercing ammunition during a drug crime or crime of

violence), with 18 U.S.C. § 924 (c) (5) (B)   (punishing the use of

such ammunition "if death results"). Congress's differing

treatment of these various subsections suggests that Congress

understood§ 924(j) to be an offense that is different in kind,

not merely in degree, from violations of§ 924(c). And that, in

turn, suggests that the accomplice's scienter must extend, at

least to some degree, to the feature that distinguishes§ 924(j)

from§ 924(c) - that is to say, the death.

     For the foregoing reasons, the Court concludes, first, that

it is an open question in this Circuit what mens rea the

Government must prove to convict a defendant of felony murder

when he is simply an aider-and-abettor of the underlying felony.

The Court further concludes that in such circumstances it is

appropriate to require proof of some additional mens rea for the

                                   14
     Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 15 of 16



murder, above that required for the underlying robbery. The

question then becomes what scienter is appropriate.

     The defense rightly does not ask this Court to hold that an

accomplice must intend that a person will be killed. Such a rule

would remove any distinction between felony murder and

intentional murder in the aiding-and-abetting context, a result

inconsistent with the statutory design. Rather, the defense

argues that the prosecution must prove that Gyamfi subjectively

knew, in advance of the attempted robbery, that there was a

genuine risk someone would be killed during the robbery. The

Court agrees. It is well established that a defendant may be

held accountable for the foreseeable harms caused by his

unlawful actions. See, e.g., United States v. Gonzalez, 399 Fed.

App'x 641, 647   (2d Cir. 2010)   (noting that "the requisite malice

[for murder] can be found when the assailant acts with awareness

of a serious risk of death or serious bodily harm"); United

States v. Velasquez, 246 F.3d 204, 214 (2d Cir. 2001)         (same);

cf. Rosemond, 572 U.S. at 76 n.7     (noting that "[s]ome

authorities" support imposing aiding-and-abetting liability

"when another crime is the 'natural and probable consequence' of

the crime the defendant intended to abet," but expressing no

view on the correctness of that rule) . If Gyamfi recognized that

he was participating in not just an armed robbery, but an armed

robbery in which there was a real risk that someone might be

                                   15
     Case 1:16-cr-00521-JSR Document 134 Filed 03/05/19 Page 16 of 16



killed, he may be held accountable for the fact that a death

did, in fact, result, for he nknowingly took part in that more

dangerous crime." Rosemond, 572 U.S. at 79.

     Of course, the Government is still free to argue to the

jury that Gyamfi's knowledge of the risk of death is implicit in

his assisting an armed robbery in which, to his knowledge, a gun

would be employed. Cf. id. at 78 n.9       (observing that

accomplice's intent can be inferred from participation in

crime). But it will ultimately be up to the jury to decide

whether or not to draw that inference. The defendant is entitled

to have the jury find every fact that is essential to his

conviction, including his scienter.

     For these reasons, the Court intends to instruct the jury

that, to convict Gyamfi of aiding and abetting felony murder,

the jury must find:       (1) that Gyamfi knowingly and intentionally

aided the underlying attempted robbery;       (2) that, at the time he

rendered his aid, Gyamf i knew that a gun would be employed

during the attempted robbery; and (3) that, at the time he

rendered his aid, Gyamfi knew there was a genuine (and not just

fanciful or remote) risk that someone would be killed during the

robbery.

     SO ORDERED.

Dated:     New York, NY

           March   ,5',   2019                JED S. RAKOFF, U.S.D.J.

                                     16
